FILED
                               FOR PUBLICATION                              JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

DIANA D. MENDEZ,                                No. 11-56938

              Plaintiff - Appellant,            D.C. No. 2:10-cv-04494-VBF-RNB

  v.                                            MEMORANDUM**

PATRICK R. DONAHOE,* Postmaster
General, United States Postal Services
(Pacific Area),

              Defendant - Appellee.


                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                             Submitted July 10, 2013***
                               Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.



       *
            Patrick R. Donahoe, is substituted for his predessor, John E. Potter, as
Postmaster General of the United States. See Fed. R. App. P. 43(c)(2).
       **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diana Mendez (Mendez) appeals the district court’s grant of summary

judgment in favor of Defendant Patrick R. Donahoe.

      The district court correctly determined that Mendez failed to raise a material

issue of fact on her disparate treatment claim or on her retaliation claim. As the

district court noted, Mendez failed to identify any similarly situated employee who

engaged in a pattern of similar insubordinate conduct and was not terminated. See

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002)

(articulating the standard for reviewing the grant of summary judgment on a

discrimination claim). She also failed to establish a causal link between the

protected activity of filing a complaint with the Equal Employment Opportunity

Commission and the adverse action. See Hardage v. CBS Broad., Inc., 427 F.3d
1177, 1188-89 (9th Cir. 2005). Even if Mendez had established a prima facie case

on either claim, she failed to establish that the stated reasons for her termination

were pretextual. See Villiarimo, 281 F.3d at 1062-63.

      Viewing the evidence in the light most favorable to Mendez, we conclude

that the district court properly granted summary judgment. Mendez repeatedly

failed to report to her assigned work area, continually filed leave requests for days

she was scheduled to work, attempted to work the days she was not scheduled,

defied her supervisor’s direct order to report to her new work station, and refused


                                           2
to participate in the investigative interviews, even after receiving warnings that

participation was required. See Lawler v. Montblanc N. Am., LLC., 704 F.3d 1235,

1244 (9th Cir. 2013) (affirming the grant of summary judgment on discrimination

and retaliation claims).

      AFFIRMED.




                                           3